Citation Nr: 0310292	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  02-01 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
pseudofolliculitis barbae.  


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from July 1981 to May 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Winston-Salem, North Carolina.  In this rating decision, the 
RO granted service connection for pseudofolliculitis barbae 
and assigned an initial zero percent rating, effective May 
29, 1999.  The veteran appealed the RO's decision to assign 
an initial zero percent rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  In written argument received in March 
2002, the veteran argued that he was entitled to a 10 percent 
rating for his service-connected pseudofolliculitis barbae.  

In June 2002, the veteran testified at a hearing at the RO.  
In an October 2002 decision, the hearing officer increased 
the initial rating for the veteran's pseudofolliculitis 
barbae to 10 percent, effective May 29, 1999.  The U.S. Court 
of Appeals for Veterans Claims (Court) has held that where 
there is no clearly expressed intent to limit the appeal to 
entitlement to a specific disability rating for the service-
connected disability, VA is required to consider entitlement 
to all available ratings for that condition.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

In this case, as set forth above, the veteran initially 
appeared to limit his appeal to entitlement to a 10 percent 
rating for pseudofolliculitis barbae; however, in January 
2003, after the increased rating was granted, his 
representative submitted a VA Form 646 (Statement of 
Accredited Representative), indicating an intent to continue 
this appeal.  Therefore, to avoid any possibility of 
prejudicing the veteran, the Board will proceed with 
consideration of this appeal.


FINDING OF FACT

The veteran's pseudofolliculitis barbae occurs on an exposed 
area and is manifested by occasional itching, pustules and 
papules, without constant exudation or itching, extensive 
lesions, marked disfigurement, systemic therapy required, or 
disfigurement with visible or palpable tissue loss.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for pseudofolliculitis barbae have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic 
Code 7806 (2002), and as amended at 67 Fed. Reg. 49590-49599 
(July 31, 2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In this case, the Board finds that VA has satisfied 
its duties to the veteran under the VCAA.  

In pertinent part, the VCAA provides that VA has a duty to 
notify a claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b)(1) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA notified the veteran of the pertinent 
provisions of the VCAA, including the respective 
responsibility of VA and the claimant to provide evidence, in 
a March 2001 letter and the October 2002 Supplemental 
Statement of the Case.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In view of the foregoing, the  Board finds 
that the notification duties under the VCAA have been 
satisfied.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
In this case, the veteran's service medical records are on 
file.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(2), (3) (2002).  In a March 2001 letter, the RO 
asked the veteran to submit or identify all pertinent records 
of his post-service medical treatment.  According to an April 
2001 Report of Contact, the veteran responded that he had 
received treatment at the Fayetteville VA Medical Center.  
The RO duly obtained these records and at his June 2002 
hearing, he indicated that he had had no further treatment.  
Thus, there is no indication of any outstanding medical 
evidence, nor is there any indication that outstanding 
Federal department or agency records exist that should be 
requested.  38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 
C.F.R. § 3.159(c)(1), (2) (2002).  

The record also shows that the veteran has been afforded two 
medical examinations in connection with his claim.  The Board 
finds that the reports of the examinations are sufficiently 
detailed and adequately address the specific criteria in the 
Rating Schedule.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  Thus, the Board concludes that a third medical 
examination is not necessary to decide this appeal.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  

Given the facts of this case, the Board concludes that there 
is no reasonable possibility that any further assistance to 
the veteran would aid in substantiating his claim.  As VA has 
fulfilled the duty to assist and notify, the Board finds that 
no additional action is necessary.  

I.  Factual Background

The veteran's service medical records show that he sought 
treatment for pseudofolliculitis barbae on several occasions, 
complaining of pain with shaving.  He was given a temporary 
profile on several occasions with instructions to avoid 
shaving.  In April 1999, he was given a permanent physical 
profile for his pseudofolliculitis barbae.  

Following his separation from service, the veteran filed an 
application for VA compensation benefits, including service 
connection for pseudofolliculitis barbae.  In connection with 
his claim, the veteran underwent a VA medical examination in 
January 2000, at which he reported that when he shaved 
closely, he developed pruritic pimples in the beard area.  He 
indicated that he was treated during service with a cream and 
was put on a physical profile to allow him to keep a short 
beard.  The veteran indicated that since that time, he had 
been asymptomatic.  Examination showed that the veteran had a 
short beard with no evidence of a skin abnormality.  The 
diagnoses included pseudofolliculitis barbae.

In an August 2000 rating decision, the RO granted service 
connection for pseudofolliculitis barbae and assigned an 
initial zero percent rating.  The veteran appealed the RO's 
decision, arguing that a higher rating was warranted in light 
of the fact that he had been assigned a permanent "shaving 
profile" in April 1999.  He also noted that when he used a 
razor, he experienced pain and itching .  In a February 2002 
statement, the veteran argued that he was entitled to a 10 
percent rating for pseudofolliculitis barbae in light of his 
symptoms.  

Thereafter, the RO obtained VA outpatient treatment records 
which show that in March 2001, the veteran requested a 
dermatology consultation for skin eruptions and discomfort 
when shaving.  The following month, he was seen in the 
dermatology clinic where he explained that he had experienced 
itchy pain in the facial area since the 1980s with shaving.  
He indicated that he had no difficulties if he wore a beard.  
The veteran was reinstructed on shaving.  

In June 2002, the veteran testified at a hearing at the RO.  
He described the symptoms of his pseudofolliculitis barbae, 
stating that if he did shave with a blade, he experienced 
itching and bumps on his face and neck for approximately one 
week thereafter.  The veteran indicated that he now used a 
beard trimmer which significantly reduced his symptoms.  

The veteran again underwent VA medical examination in August 
2002, at which he reported that he had been diagnosed as 
having pseudofolliculitis barbae in the 1980s.  He indicated 
that he initially tried using a topical cream, but it was 
only slightly effective.  The veteran stated that his 
pseudofolliculitis barbae was successfully controlled only if 
he did not shave at all.  If he did shave, he indicated that 
he experienced significant itching, pain, and burning.  The 
veteran indicated that his pseudofolliculitis barbae did 
affect his personal appearance.  Examination showed multiple 
flesh colored papules and pustules on the neck and bilateral 
cheeks.  There was no ulceration, excoriation, or crusting, 
but there was mild scarring.  The diagnosis was 
pseudofolliculitis barbae and the examiner indicated that the 
disease did affect the veteran's activities as he was unable 
to shave because of it.  

In an October 2002 decision, the hearing officer increased 
the initial rating for the veteran's pseudofolliculitis 
barbae to 10 percent.

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2002).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002). 

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2003); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Analysis

A review of the record shows that the RO has evaluated the 
veteran's pseudofolliculitis barbae by analogy to eczema 
under the criteria set forth at 38 C.F.R. § 3.118, Diagnostic 
Code 7806.  Given the nature of the veteran's 
pseudofolliculitis barbae symptoms, the Board finds the 
rating criteria applied by the RO are appropriate.  Pernorio 
v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 
4.21.  

During the pendency of this appeal, the criteria for rating 
skin disabilities were revised, effective August 30, 2002.  
See 67 Fed. Reg. 49,590-96  (July 31, 2002); see also 
corrections at 67 Fed. Reg. 58,448  (September 16, 2002).  
The Court has held that where the law changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply unless Congress provides 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1990).  

In this case, the RO has considered the veteran's claim under 
the amended criteria and in an October 2002 Supplemental 
Statement of the Case, the veteran was duly notified of these 
changes.  Taking these factors into consideration, the Board 
will proceed with consideration of this appeal, applying the 
version of the criteria which is more favorable to the 
veteran, subject to the effective date limitations set forth 
at VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 2000), 65 Fed. 
Reg. 33,421 (2000).  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Under Diagnostic Code 7806, as in effect prior to effective 
August 30, 2002, a 10 percent rating was warranted for a skin 
disorder with exfoliation, exudation, or itching, involving 
an exposed surface or extensive area.  A 30 percent rating 
was warranted for a skin disorder with constant exudation or 
constant, extensive lesions, or marked disfigurement.  A 50 
percent rating was warranted for a skin disorder with 
systemic or nervous manifestations and ulceration, extensive 
exfoliation, or extensive crusting, or for a skin disorder 
that is exceptionally repugnant.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

Under the revised provisions of Diagnostic Code 7806, as in 
effect from August 30, 2002, a 10 percent rating will be 
assigned where at least 5 percent, but less than 20 percent 
of the entire body or at least 5 percent, but less than 20 
percent of exposed areas are affected or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past 12-month period.  A 30 
percent rating is for application where 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected, or; where systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.

The amended rating criteria also include Diagnostic Code 
7800, pertaining to disfigurement of head, face, or neck.  
Under that provision, a 10 percent rating is warranted for 
disfigurement of the head, face, or neck with one 
characteristic of disfigurement.  An evaluation of 30 percent 
is assigned for disfigurement with visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips) or with 2 
or 3 characteristics of disfigurement.  The characteristics 
of disfigurement include:  abnormal skin texture (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding 6 square 
inches (39 sq. cm.); a scar 5 or more inches in length; a 
scar at least one-quarter inch wide at the widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo-or hyper-
pigmented in an area exceeding 6 square inches; underlying 
soft tissue missing in an area exceeding 6 square inches; and 
skin indurated and inflexible in an area exceeding 6 square 
inches.  

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for an initial 
rating in excess of 10 percent have not been met, under 
either the old or the amended criteria.  As set forth above, 
VA medical examination reports and outpatient clinical 
records confirm that the veteran's pseudofolliculitis barbae 
is manifested by skin eruptions with pain and itching after 
shaving with a blade.  There is also mild scarring.  The 
evidence shows that the veteran's disability is controlled if 
he does not shave and wears a beard.  

Unquestionably, the veteran's pseudofolliculitis barbae 
occurs on an exposed area and is manifested by occasional 
itching, pustules and papules.  Given this symptomatology, 
the Board finds that the current 10 percent rating is 
appropriate.  The former version of Diagnostic Code, in 
effect prior to August 30, 2002, provided a 10 percent rating 
for a skin disability manifested by itching involving an 
exposed surface.  To warrant a rating in excess of 10 percent 
under this provision, the evidence must show that the 
veteran's disability is manifested by constant exudation or 
constant, extensive lesions, or marked disfigurement.  As set 
forth above, none of these symptoms have been documented in 
the evidence of record.  Thus, a rating in excess of 10 
percent is not warranted under Diagnostic Code 7806, as in 
effect prior to August 30, 2002.

Likewise, the Board finds that a rating in excess of 10 
percent is not warranted under the amended criteria 
pertaining to the evaluation of skin disorders.  The evidence 
in this case shows that the veteran has one characteristic of 
disfigurement of the face and neck, namely noticeable bumps 
on the skin of the affected areas.  Thus, his 
pseudofolliculitis barbae symptoms meet the criteria for an 
evaluation of 10 percent under Diagnostic Code 7800, as in 
effect from August 30, 2002.  An evaluation of 30 percent 
under these criteria, however, requires disfigurement with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one facial feature or with 2 or 3 
characteristics of disfigurement.  Again, the evidence shows 
that none of these criteria have been met.  For example, 
although mild scarring has been noted, it has not been 
described as disfiguring, nor is there any indication of 
tissue loss.  Likewise, the veteran has not been shown to 
have more than one of the characteristics of disfigurement.  
For example, he has no scar at least 5 inches in length or at 
least one quarter inch wide, nor is there any indication of 
indurated and inflexible skin in an area exceeding 6 square 
inches.  

With respect to the amended criteria to be set forth at 
Diagnostic Code 7806, the Board notes that the veterans' 
pseudofolliculitis barbae has not been shown to affect 20 to 
40 percent of his entire body or 20 to 40 percent of the 
exposed areas.  Likewise, although topical cream has been 
prescribed, he has never required systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  Thus, the 
criteria for a rating in excess of 10 percent under the 
amended version of Diagnostic Code 7806 have not been met.  

As to 38 C.F.R. § 3.321(b)(1), it is noted that the veteran 
has not asserted, nor does the evidence suggest, that the 
regular schedular criteria are inadequate to evaluate his 
skin disability.  There is no objective evidence that his 
pseudofolliculitis barbae is productive of marked 
interference with employment.  There is also no indication 
that his pseudofolliculitis barbae necessitates frequent 
periods of hospitalization.  Indeed, it appears that the 
veteran has been seen only once, on an outpatient basis, 
since his separation from service.  Thus, the Board will not 
consider referral for consideration of extraschedular rating.

As the preponderance of the evidence is against the claim for 
an initial rating in excess of 10 percent for the veteran's 
pseudofolliculitis barbae, the benefit-of-the-doubt doctrine 
is inapplicable, and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
pseudofolliculitis barbae is denied.  



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

